SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
246
KA 08-00223
PRESENT: SCUDDER, P.J., FAHEY, CARNI, GREEN, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

JAQUAWN O. JOHNSON, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (DREW R. DUBRIN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL C. GREEN, DISTRICT ATTORNEY, ROCHESTER (GEOFFREY KAEUPER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Richard A.
Keenan, J.), rendered November 1, 2007. The judgment convicted
defendant, upon his plea of guilty, of robbery in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of robbery in the first degree (Penal Law §
160.15 [4]). County Court properly refused to suppress defendant’s
statements to the police. The testimony at the suppression hearing
supports the court’s conclusion that those statements were not the
product of a Payton violation. Defendant was not arrested at his home
but, rather, he voluntarily consented to accompany the police officers
to the police station and made the statements in question there (see
People v Locke, 25 AD3d 877, 878-879, lv denied 6 NY3d 835; People v
Shene, 291 AD2d 823, lv denied 98 NY2d 655).




Entered:   March 25, 2011                          Patricia L. Morgan
                                                   Clerk of the Court